Case 2:18-cv-03768-ODW-SS Document 33 Filed 02/15/19 Page 1 of 2 Page ID #:182




 1                                                                               JS-6
 2
 3
 4
 5
 6
 7
                        UNITED STATES DISTRICT COURT
 8
                      CENTRAL DISTRICT OF CALIFORNIA
 9
10   SUTRA BEAUTY, INC, a California        Case No. 2:18-cv-03768-ODW(SSx)
11   corporation,

12
                     Plaintiff,             JUDGMENT

13
          v.
     CARLOS SANTINO SANCHEZ
14   DURAN, an individual, A/K/A CARLOS
15   SANTINO, A/K/A GENOVEVA
     BAFFANO, A/K/A ANGIE BUFFANO,
16
     D/B/A ANGEL BEAUTY SUPPLY; and
17   DOES 1–20, inclusive,
18                   Defendants.
19
20
21
22
23
24
25
26
27
28
Case 2:18-cv-03768-ODW-SS Document 33 Filed 02/15/19 Page 2 of 2 Page ID #:183




 1         Pursuant to the Court’s Order Granting Plaintiff Sutra Beauty, Inc.’s Motion for
 2   Default Judgment, it is therefore ORDERED, ADJUDGED, and DECREED as
 3   follows:
 4         1.    Judgment is entered for Plaintiff on Plaintiff’s first cause of action for
 5               Breach of Contract and fifth cause of action for Fraudulent
 6               Misrepresentation;
 7         2.    Plaintiff shall recover costs in the sum of $460.00 from Defendant.
 8
 9         The Clerk of the Court shall close the case.
10
11         IT IS SO ORDERED.
12
13         February 15, 2019
14
15                               ____________________________________
16                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28


                                                2
